DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2022, 6/10/2022, and 8/8/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20140167630 A1) in view of Aragai (US 20130062936 A1)

With regards to claim 1. Lin disclose(s):
A driver circuit (figs 1-3) structured to supply a driving current (currents to L1-L4) to a plurality of semiconductor light sources (L1-L4), the driver circuit comprising: 
a plurality of current sources (103) each of which is to be coupled in series with a corresponding one of the plurality of semiconductor light sources (L1-L4); 
an interface circuit coupled (207_1 – 207_4; fig 2) to a processor (201, 203, 205), and structured to receive a plurality of control signals (PS1-PS4; fig 2) in a time-sharing manner (see pulses from 205 “time-divisionally” [0038]), wherein each of the plurality of control signals indicates an on/off state of corresponding one of the plurality of semiconductor light sources (see [0037-0038]), to generate a plurality of individual control signals (see CS1-CS4 in fig 3) based on the plurality of control signals (PS1-PS4; fig 2) so as to set an on/off state of each of the plurality of current sources (see CS1-CS4 in [0042]); 
Lim does not disclose(s):
a protection circuit structured to monitor communication between the processor and the interface circuit, and to forcibly set each of the plurality of current sources to a predetermined state when an abnormal state in the communication has been detected.
Aragai teaches
a protection circuit structured to monitor communication between the processor and the interface circuit (part of 232; fig 6; [0119-0120]), and to forcibly set each of the plurality of current sources to a predetermined state when an abnormal state in the communication has been detected [0122].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the driver circuit of Lin by implementing the protection circuit structured to monitor communication between the processor and the interface circuit as disclosed by Aragai in order to operate a headlight in a vehicle even the communication bus is disconnected  as taught/suggested by Aragai ([0003]).

With regards to claim 2. Lin as modified disclose(s):
The driver circuit according to claim 1, 
Aragai further discloses
wherein the predetermined state corresponds to a low-beam light distribution (“On the other hand, the CPU 232 stops the output of the lighting command signal (the lighting command signal is set to the low level) while the off state of the ignition power source IG is detected.” [00121]).

With regards to claim 5. Lin as modified disclose(s):
The driver circuit according to claim 1, 
Aragai further discloses
wherein, when there is no occurrence of level transition in the control signal for a predetermined period, the protection circuit judges that an abnormal state has occurred [0118].

With regards to claim 6. Lin as modified disclose(s):
Lin further discloses
A light source (fig 1) with an integrated driver (20) comprising:
 a plurality of semiconductor light sources (L1-L4) integrated on a first semiconductor chip (L1-L4)  ; and 
the driver circuit according to claim 1 (see claim 1), coupled with a second semiconductor chip (201).

With regards to claim 7. Lin as modified disclose(s) claim 1:
Aragai further discloses
An automotive lamp [002] comprising the driver circuit according to claim 1 (see claim 1).

Allowable Subject Matter
Claim(s) 3-4 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 3, the prior art fails to teach or suggest a/an driver circuit requiring:
wherein the protection circuit comprises: an abnormal state detection circuit structured to assert an abnormal state detection signal when an abnormal state has been detected; and a data replacement circuit structured such that, when the abnormal state detection signal is negated, the data replacement circuit outputs the plurality of individual control signals as they are, and such that, when the abnormal state detection signal is asserted, the data replacement circuit outputs a set of predetermined values, in combination with the other limitations of the claim.
With regards to claim(s) 4, it/they would be allowable in virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2896